F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 APR 8 1998
                                      TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 MADYUN ABDULHASEEB,

           Petitioner-Appellant,
 v.                                                           No. 97-6412
 STEVE HARGETT,                                          (D.C. No. 96-CV-379)
                                                             (W.D. Okla.)
           Respondent-Appellee.


                                   ORDER AND JUDGMENT*


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


       Petitioner Madyun Abdulhaseeb seeks a certificate of appealability to appeal the

district court’s order denying his Motion for Relief of Judgment. In his motion, Petitioner

sought relief from the district court’s prior decision dismissing his 28 U.S.C. § 2254

motion for abuse of the writ. Because we conclude Petitioner has not made a substantial




       *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
             After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
showing of the denial of a constitutional right, we deny his request for a certificate of

appealability and dismiss the appeal. 28 U.S.C. § 2253(c)(2).

       Petitioner is an inmate at the Lexington Correctional Complex in Lexington,

Oklahoma. On September 25, 1997, Petitioner filed a “Motion for Relief from Judgment”

seeking to vacate a judgment entered against him on September 27, 1996. As grounds for

his motion, Petitioner alleged that the district court dismissed his 28 U.S.C. § 2254

motion “in a manner inconsistent with due process [because he] was denied notice, the

opportunity to be heard, and the opportunity to reply.” On appeal, he requests, among

other things, that we reverse the district court’s decision and remand the case to allow

Respondent to file a response to which Petitioner may reply.1

       We have reviewed Petitioner’s application for a certificate of appealability, his

brief, the district court’s order, and the entire record before us. We conclude that

Petitioner’s appeal is meritless and that he has not demonstrated that the district court’s

disposition of his “Motion for Relief from Judgment” is debatable or reasonably subject

to a different outcome on appeal. See Barefoot v. Estelle, 463 U.S. 880, 893 & n. 4

(1983) (substantial showing of denial of constitutional right shown by demonstrating that:

1) issues raised are debatable among jurists, (2) an appellate court could resolve issues

differently, or (3) the questions deserve further proceedings.). Indeed, the exact § 2254



       1
             On January 12, 1998, Petitioner filed a “Motion to Dismiss Allegation of
Error Concerning Jury Instruction in Original Complaint.” We deny Petitioner’s motion.

                                              2
motion which Petitioner ultimately seeks to revisit has been reviewed and decided

adversely to him by this court. See Madyun Abdulhaseeb v. Steve Hargett, 1997 WL

196689 (10th Cir. 1997). Accordingly, we DENY Petitioner’s motion for a certificate of

appealability and DISMISS his appeal.



                                                Entered for the Court,



                                                Bobby R. Baldock
                                                Circuit Judge




                                           3